                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         KEVIN ROYA,
                                  10                                                        Case No. 18-cv-06141-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER DISMISSING CASE
                                  12
Northern District of California
 United States District Court




                                         PACIFIC MARITIME ASSOCIATION, et
                                  13     al.,
                                  14                    Defendants.

                                  15          On April 8, 2019, Plaintiff Kevin Roya’s Second Amended Complaint was dismissed with

                                  16   leave to amend. Roya was advised that any amended complaint must be received by May 10,

                                  17   2019, otherwise the action would be dismissed without further notice. No amended complaint has

                                  18   been received. Accordingly, the action is dismissed and the clerk is directed to close the case.

                                  19

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: May 30, 2019

                                  23                                                    _______________________________________
                                                                                        __  ____________
                                                                                                      _ _____
                                                                                                           _ __
                                                                                                              ____
                                                                                                                ____
                                                                                                                __ _____________________
                                                                                                                   __
                                                                                         R
                                                                                         RICHARD
                                                                                           ICHARD SEEBORG
                                                                                                     SEEBORO G
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
